Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it Must be submitted no later than the payment of the Issue Fee.
	
Amendment to the Specification:
	The Specification has been amended as follows:

	A.  The amendment to the paragraph beginning on page 1, line 10, filed November 12, 2020 has been deleted.

	B.  Page 1, line 14, "2018" has been deleted and --2019-- has been inserted in its place.


Reasons for Allowance
	The following is an Examiner's statement of reasons for allowance:
	The Claim is deemed free of the prior art given the failure of the prior art to disclose that the claimed invention was patented, described in a publication, or in public use, on sale or otherwise available to the public, or that the claimed invention as a whole would have been obvious, before the effective filing date of the claimed invention.
	In addition, the specification provides as complete a botanical description as reasonably possible of the claimed plant.  The completeness of the description is sufficient to distinguish this new plant from the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Closest Comparison Cultivars
	The closest comparison cultivars are 'Jazzberry Jam' (Not patented), 'Crown Jewels' (U.S. Plant Patent 11,857), 'Holy Grail' (U.S. Plant Patent 31,478), 'Berry Awesome' (U.S. Plant Patent 27,936), 'Summer in Paradise' (U.S. Plant Patent 28,730), and 'Mocha Moon' (U.S. Plant Patent 27,838).


Reason for Amendments
	The reason for deleting the amendment to the paragraph beginning on page 1, line 10 filed November 12, 2020 was done as the end of the amendment was not indicated.



	Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661